EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Alexander Bara on March 30, 2021.
The application has been amended as follows:
A.	Claim 2 has been amended to read in favor of: 
2.  (Currently Amended ) The compound of formula (I) as claimed in claim 1, wherein: R2 is selected from the grouping consisting of:

    PNG
    media_image1.png
    167
    794
    media_image1.png
    Greyscale

A3 is N or CH; 
A4 is CH or CF; 
Rb at each occurrence is independently selected from halogen, -O-(C1-4)-alkyl,
-S-(C1-4)-alkyl, -(C1-4)-alkyl, -(C3-6)-cycloalkyl, halo(C1-4)-alkyl, -OH, -NH2, -CN, phenyl, pyridyl, pyrazolyl, thiazolyl and oxazolyl; wherein phenyl, pyridyl, pyrazolyl, thiazolyl and oxazolyl are optionally substituted with one or more substituents selected from the group consisting of halogen, -OH, -NH2, -CN, -O-(C1-2)-alkyl, -S-(C1-2)-alkyl, 
-(C1-2)-alkyl or -(C3-6)-cycloalkyl;
Rc is hydrogen or -(C1-4)-alkyl;
X2 is independently selected from NH, -N-(C1-2)-alkyl, O or S;
X3 is independently selected from CH or N; 
b is 0, 1 or 2;

    PNG
    media_image2.png
    44
    124
    media_image2.png
    Greyscale
represents point of attachment;
or an isotopic form, a stereoisomer, a tautomer or a pharmaceutically acceptable salt thereof.
B.        Claim 3 has been amended to read in favor of:
(Currently Amended ) The compound of formula (I) as claimed in claim 1, wherein:
ring A is selected from, 

    PNG
    media_image3.png
    654
    797
    media_image3.png
    Greyscale

A1 is CH2; 
R1 is selected from the grouping consisting of:

    PNG
    media_image4.png
    180
    820
    media_image4.png
    Greyscale

Ra is OH;
X1 is independently selected from CH2 or O; 
R2 is selected from the grouping consisting of:

    PNG
    media_image1.png
    167
    794
    media_image1.png
    Greyscale

A3 is N or CH; 
A4 is CH or CF; 
Rb at each occurrence is independently selected from halogen, -O-(C1-4)-alkyl,
-S-(C1-4)-alkyl, -N(CH3)2, -(C1-4)-alkyl, -(C3-6)-cycloalkyl, halo(C1-4)-alkyl,
-OH, -NH2, -CN, phenyl, pyridyl, pyrazolyl, thiazolyl and oxazolyl; wherein phenyl, pyridyl, pyrazolyl, thiazolyl and oxazolyl are optionally substituted with one or more substituents selected from the group consisting of halogen, -OH, -NH2, -CN, -O-(C1-2)-alkyl, -S-(C1-2)-alkyl, -(C1-2)-alkyl, or -(C3-6)-cycloalkyl;
Rc is hydrogen or -(C1-4)-alkyl;
X2 is independently selected from NH, --N-(C1-2)-alkyl, O or S;
X3 is independently selected from CH or N; 
b is 0, 1 or 2;

    PNG
    media_image2.png
    44
    124
    media_image2.png
    Greyscale
represents point of attachment;
R3 is -(C1-4)-alkyl, halo(C1-4)-alkyl or hydrogen; and 
R4 is hydrogen, -(C1-4)-alkyl and halo(C1-4)-alkyl;
or an isotopic form, a stereoisomer, a tautomer or a pharmaceutically acceptable salt thereof.
REASONS FOR ALLOWANCE

      	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Based upon the response filed March 23, 2021, the rejections based upon 35 U.S.C. § 112(b) second paragraph and 35 U.S.C. § 102(a)(2) based upon Vanderbilt University [WO 2017/143041] are withdrawn.
In the amendment filed March 23, 2021, the deleted ring systems appear incorrect in claims 2 and 3. Applicants have submitted a clean copy of claims 1-3 to show how these claims should read. 
By Examiner’s Amendment, claims 2 and 3 have been amended to correspond with the clean copy provided in the Supplemental Response filed March 29, 2021.  
The changes made by Examiner's Amendment are editorial in nature. The changes are not made to avoid any possible rejections based upon prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
                                                 /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


Znd
03.29.2021